UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/15 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Active MidCap Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Active Midcap Fund September 30, 2015 (Unaudited) Common Stocks99.6% Shares Value ($) Automobiles & Components1.7% Lear 75,700 8,234,646 Thor Industries 8,000 414,400 Banks6.3% BancorpSouth 199,300 4,737,361 Cathay General Bancorp 90,100 2,699,396 Comerica 97,700 4,015,470 First Horizon National 458,800 6,505,784 KeyCorp 533,700 6,943,437 Regions Financial 44,900 404,549 SunTrust Banks 160,800 6,148,992 Capital Goods7.7% Allison Transmission Holdings 146,300 3,904,747 Huntington Ingalls Industries 65,100 6,975,465 Lincoln Electric Holdings 123,000 6,448,890 PACCAR 19,700 1,027,749 Rockwell Automation 29,700 3,013,659 Spirit AeroSystems Holdings, Cl. A 143,300 a 6,927,122 Textron 193,200 7,272,048 Trinity Industries 112,600 2,552,642 Consumer Durables & Apparel1.8% Brunswick 141,900 6,795,591 Carter's 21,100 1,912,504 Consumer Services4.8% Brinker International 22,300 1,174,541 Darden Restaurants 30,100 2,063,054 Jack in the Box 87,400 6,733,296 ServiceMaster Global Holdings 202,900 a 6,807,295 Wyndham Worldwide 98,300 7,067,770 Diversified Financials5.3% Affiliated Managers Group 17,700 a 3,026,523 Eaton Vance 13,200 441,144 Moody's 88,600 8,700,520 Navient 130,800 1,470,192 T. Rowe Price Group 117,000 8,131,500 Waddell & Reed Financial, Cl. A 136,300 4,739,151 Energy6.6% Cameron International 119,600 a 7,333,872 CVR Energy 67,000 b 2,750,350 Marathon Petroleum 40,600 1,880,998 ONEOK 115,400 3,715,880 Tesoro 90,500 8,800,220 Western Refining 36,500 1,610,380 World Fuel Services 183,900 6,583,620 Food & Staples Retailing1.8% Kroger 207,500 7,484,525 SUPERVALU 235,300 a 1,689,454 Food, Beverage & Tobacco5.2% Boston Beer, Cl. A 13,600 a,b 2,864,296 Bunge 56,600 4,148,780 Ingredion 56,800 4,959,208 Mead Johnson Nutrition 75,700 5,329,280 Monster Beverage 10,300 a 1,391,942 Pilgrim's Pride 254,500 b 5,288,510 Tyson Foods, Cl. A 37,400 1,611,940 Health Care Equipment & Services5.8% Cigna 18,500 2,497,870 DENTSPLY International 152,000 7,686,640 Edwards Lifesciences 33,400 a 4,748,478 Health Net 97,400 a 5,865,428 Hologic 22,500 a 880,425 Molina Healthcare 34,700 a 2,389,095 Teleflex 37,700 4,682,717 Insurance2.2% Hartford Financial Services Group 36,800 1,684,704 Lincoln National 59,200 2,809,632 Reinsurance Group of America 27,600 2,500,284 Unum Group 127,300 4,083,784 Materials3.2% Celanese, Ser. A 127,300 7,532,341 International Flavors & Fragrances 34,100 3,521,166 Mosaic 98,400 3,061,224 Steel Dynamics 112,800 1,937,904 Media1.4% Madison Square Garden, Cl. A 52,100 a 3,758,494 News Corp., Cl. A 65,400 825,348 Starz, Cl. A 56,700 a 2,117,178 Pharmaceuticals, Biotech & Life Sciences7.0% Agilent Technologies 128,400 4,407,972 Charles River Laboratories International 81,100 a 5,151,472 Mettler-Toledo International 26,300 a 7,488,662 PerkinElmer 73,400 3,373,464 United Therapeutics 47,700 a 6,260,148 Zoetis 194,800 8,021,864 Real Estate5.0% CBRE Group, Cl. A 9,300 a 297,600 Corrections Corporation of America 163,379 c 4,826,216 General Growth Properties 140,600 c 3,651,382 Host Hotels & Resorts 383,900 c 6,069,459 Post Properties 57,600 c 3,357,504 Prologis 38,600 c 1,501,540 Taubman Centers 74,100 c 5,118,828 Retailing8.8% Bed Bath & Beyond 112,300 a,b 6,403,346 Best Buy 31,800 1,180,416 Big Lots 146,200 b 7,005,904 Dollar General 67,500 4,889,700 Foot Locker 115,800 8,334,126 L Brands 50,900 4,587,617 Macy's 21,000 1,077,720 O'Reilly Automotive 39,500 a 9,875,000 Semiconductors & Semiconductor Equipment3.0% Integrated Device Technology 352,700 a 7,159,810 Skyworks Solutions 89,800 7,562,058 Software & Services11.7% ANSYS 30,900 a 2,723,526 Computer Sciences 76,100 4,671,018 Convergys 85,000 1,964,350 DST Systems 67,500 7,096,950 Electronic Arts 129,900 a 8,800,725 FactSet Research Systems 23,900 b 3,819,459 Fiserv 92,500 a 8,011,425 Intuit 101,200 8,981,500 NeuStar, Cl. A 63,500 a,b 1,727,835 Vantiv, Cl. A 36,800 a 1,653,056 VeriSign 117,100 a,b 8,262,576 Technology Hardware & Equipment1.3% InterDigital 57,900 2,929,740 NetApp 113,900 3,371,440 Telecommunication Services.8% CenturyLink 158,500 Transportation5.0% Alaska Air Group 77,600 6,165,320 C.H. Robinson Worldwide 46,000 3,117,880 Old Dominion Freight Line 109,600 a 6,685,600 Southwest Airlines 225,600 8,581,824 Utilities3.2% AES 94,600 926,134 Entergy 104,000 6,770,400 FirstEnergy 174,400 5,460,464 IDACORP 8,400 543,564 Public Service Enterprise Group 49,900 2,103,784 Total Common Stocks (cost $450,952,405) Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,952,862) 1,952,862 d Investment of Cash Collateral for Securities Loaned2.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $10,091,158) 10,091,158 d Total Investments (cost $462,996,425) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2015, the value of the fund's securities on loan was $34,193,152 and the value of the collateral held by the fund was $34,205,248, consisting of cash collateral of $10,091,158 and U.S. Government & Agency securities valued at $24,114,090. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At September 30, 2015, net unrealized appreciation on investments was $42,314,898 of which $72,616,694 related to appreciated investment securities and $30,301,796 related to depreciated investment securities. At September 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 11.7 Retailing 8.8 Capital Goods 7.7 Pharmaceuticals, Biotech & Life Sciences 7.0 Energy 6.6 Banks 6.3 Health Care Equipment & Services 5.8 Diversified Financials 5.3 Food, Beverage & Tobacco 5.2 Real Estate 5.0 Transportation 5.0 Consumer Services 4.8 Materials 3.2 Utilities 3.2 Semiconductors & Semiconductor Equipment 3.0 Money Market Investments 2.4 Insurance 2.2 Consumer Durables & Apparel 1.8 Food & Staples Retailing 1.8 Automobiles & Components 1.7 Media 1.4 Technology Hardware & Equipment 1.3 Telecommunication Services .8 † Based on net assets. The following is a summary of the inputs used as of September 30, 2015 in valuing the fund's investments: Level 1 - Level 2 - Other Unadjusted Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 493,267,303 - - Mutual Funds 12,044,020 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J.
